DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 4, 11, 12, 16-22, 24, 25 are rejected under 35 U.S.C. 102(a)(2) as being anticpated by Kim et al (Pub No: 2021/0250156).

As to claim 1, Kim teaches a method of wireless communication performed by a user equipment (ULE) (Kim, Fig 6, a method of communication by a UE), comprising: 
receiving configuration information that schedules a search space set (Kim, [0375], a UE receives configuration information of a search space set); 
receiving, on the search space set, first downlink control information (DCI) (Kim, [0139], the UE receives first DCI format and receives information on the PDCCH (DCI) [0375-378]) that schedules or configures one or more second DCIs that are multiplexed with one or more semi-persistent scheduling occasions (Kim, [0375-382], the downlink information received on the PDCCH is for a second DCI format (configuration) and a UE SPS-RNTI (SPS occasions)); and 
processing the one or more second DCIs based at least in part on the first DCI (Kim, [0375-382], downlink information (second DCI) is received (processed) based on the second DCI format detected that was determined from the first DCI).

As to claim 3, Kim teaches wherein the search space set occurs before the one or more semi-persistent scheduling occasions (Kim, [0375-382], a UE receives configuration information of a search space set then a PDCCH with SPS is received);.

As to claim 4, Kim teaches wherein the search space set is one of a plurality of search space sets, configured by the configuration information, that occur periodically (Kim, [0375-382], a UE receives configuration information of a search space set of a plurality and [0234] configurations are periodic).

As to claim 11, Kim teaches wherein the first DCI configures one or more second DCI for one or more corresponding semi-persistent scheduling occasions (Kim, [0375], the downlink information received on the PDCCH is for a second DCI format (configuration) and a UE SPS-RNTI (SPS occasions)).

As to claim 12, Kim teaches a method of wireless communication performed by a user equipment (UE), comprising: receiving medium access control (MAC) information (Kim, [0139], the configuration is via a MAC CE) that schedules or configures a set of downlink control information (DCIs) that are multiplexed with one or more semi-persistent scheduling occasions (Kim, [0375], the downlink information received on the PDCCH is for a second DCI format (configuration) and a UE SPS-RNTI (SPS occasions)); and 
processing the set of DCIs based at least in part on the MAC information (Kim, [0375-382], downlink information (second DCI) is received (processed) based on the second DCI format detected that was determined from the received configuration via MAC CE).

As to claim 16, Kim teaches wherein the MAC information configures the set of DCIs for one or more corresponding semi-persistent scheduling occasion (Kim, [0375], the downlink information received on the PDCCH is for a second DCI format (configuration) and a UE SPS-RNTI (SPS occasions)).

As to claim 17, Kim teaches wherein the MAC information configures respective DCIs for multiple semi-persistent scheduling occasions (Kim, [0139], the configuration is via a MAC CE) (Kim, [0375], the downlink information received on the PDCCH is for a second DCI format (configuration) and a UE SPS-RNTI (SPS occasions)).

As to claim 18, Kim teaches a method of wireless communication performed by a user equipment (UE) (Kim, Fig 6, a method of communication by a UE), comprising: 
receiving control information that is carried or multiplexed with a first downlink channel on a first semi-persistent scheduling (SPS) occasion (Kim, [0375-382], the pdcch is received with SPS CRNTI); 
identifying, based at least in part on the control information, a set of downlink control information (DCIs) that are multiplexed with a second downlink channel on a second SPS occasion (Kim, [0375], the downlink information received on the PDCCH is for a second DCI format (configuration) and a UE SPS-RNTI (SPS occasions)); and 
receiving the set of DCIs based at least in part on the control information (Kim, [0375-382], downlink information (second DCI) is received (processed) based on the second DCI format detected that was determined from the received configuration via MAC CE).

As to claim 19, Kim teaches wherein the control information comprises one of DCI or medium access control information (Kim, [0139], the received information is a MAC CE or DCI).

As to claim 20, Kim teaches wherein the control information configures the set of DCIs for one or more corresponding semi-persistent scheduling occasions (Kim, [0375], the downlink information received on the PDCCH is for a second DCI format (configuration) and a UE SPS-RNTI (SPS occasions)).

As to claim 21, Kim teaches wherein the control information configures respective DCIs for multiple semi-persistent scheduling occasions (Kim, [0375], the downlink information received on the PDCCH is for a second DCI format (configuration) and a UE SPS-RNTI (SPS occasions)).

As to claim 22, Kim teaches a user equipment (UE) for wireless communication, comprising: a memory; and one or more processors operatively coupled to the memory, the memory and the one or more processors  (Kim, Fig 6, a UE) configured to:
 receive configuration information that schedules a search space set (Kim, [0375], a UE receives configuration information of a search space set); 
receive, on the search space set, first downlink control information (DCI) (Kim, [0139], the UE receives first DCI format and receives information on the PDCCH (DCI) [0375])  that schedules or configures one or more second DCIs that are multiplexed with one or more semi-persistent scheduling occasions (Kim, [0375], the downlink information received on the PDCCH is for a second DCI format (configuration) and a UE SPS-RNTI (SPS occasions)); and 
process the one or more second DCIs based at least in part on the first DCI (Kim, [0375-382], downlink information (second DCI) is received (processed) based on the second DCI format detected that was determined from the first DCI).

As to claim 24, Kim teaches wherein the search space set occurs before the one or more semi-persistent scheduling occasions (Kim, [0375-382], a UE receives configuration information of a search space set then a PDCCH with SPS is received).

As to claim 25, Kim teaches wherein the search space set is one of a plurality of search space sets, configured by the configuration information, that occur periodically (Kim, [0375], a UE receives configuration information of a search space set of a plurality and [0234] configurations are periodic).

Allowable Subject Matter
Claims 2, 5-10, 13-15, 23, 26-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim et al (Pub No: 2022/0052829). [0342]-[0350] Fig 11 Fig 6
Kim et al (Pub No: 2021/0250920) [0385]-[0391]


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFSHAWN M TOWFIGHI whose telephone number is (571)270-7296. The examiner can normally be reached M-F 8:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AFSHAWN M TOWFIGHI/Primary Examiner, Art Unit 2469